Citation Nr: 9921755	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  97-00 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1963 to October 
1964.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of a rating decision of July 1996, 
in which the Department of Veterans Affairs (VA) Montgomery, 
Alabama, Regional Office (RO), denied the veteran's claim for 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  The Board, in November 1998, remanded the 
case to the RO so that additional development could be 
accomplished.

In January 1998, the veteran submitted a VA outpatient 
report, which contains an assessment of depressed secondary 
to medical condition.  As noted as part of the Board's 
November 1998 Remand, it is unclear whether the veteran is 
claiming service connection for a psychiatric disorder as 
secondary to his service connected disabilities.  It is 
therefore requested that the RO contact the veteran in order 
to clarify this matter, and, thereafter, take the appropriate 
action.


REMAND

In the April 1998 Supplemental Statement of the Case (SSOC), 
the RO phrased this issue as new and material evidence to 
reopen a claim for service connection for PTSD.  The SSOC 
contains laws and regulations pertaining to new and material 
evidence.  This fact was noted by the representative in 
October 1998 and corrective action was requested in the 
November 1998 Remand.  The March 1999 SSOC also addressed the 
issue of new and material evidence.  The July 1996 rating 
decision is not final.  38 U.S.C.A. § 7105.  The Board notes 
that the Court has held, in pertinent part, that there exists 
a "compelling need to hold...that a remand...by the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders."  Stegall v. 
West, 11 Vet. App. 268 (1998).  This is not optional. 

A VA progress note, dated October 26, 1995, indicates that 
the veteran had been treated at the "MHC" since February 
1994.  A review of the record does not reveal that these 
records have been associated therein.

A review of the evidence of record also shows that the 
veteran was determined to be disabled by the Social Security 
Administration (SSA) in March 1996.  While the SSA decision 
has been associated with the veteran's claims folder, the 
evidence on which the decision was based, has not.  Under 
38 U.S.C.A. § 5107(a) (West 1991), VA's duty to assist 
specifically includes requesting information from other 
Federal departments or agencies.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  

The veteran indicated in a January 1999 release of 
information form that he was receiving treatment at the VA 
facility in Gulfport, Mississippi.  The RO requested and 
received treatment records from the VA medical Center in 
Biloxi, Mississippi.  It is unclear as to whether these 
records included the Gulfport records.  

In view of these facts the Board is of the opinion that 
additional development is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  The RO should also furnish 
the veteran the appropriate release of 
information forms in order to obtain 
copies of all VA and private medical 
records pertaining to treatment for his 
psychiatric problems since his release 
from active duty, to include those 
associated treatment afforded him at the 
VA mental health clinic beginning in 
February 1994, which are not on file.

2.  The RO should obtain copies of the 
mental health clinic records referenced 
in the October 26, 1995, VA progress 
note.  The RO should obtain all current 
records from the VA medical facility in 
Biloxi and all records not on file from 
the VA facility in Gulfport, Mississippi.  

3.  The RO should take the appropriate 
action to obtain copies of the evidence 
on which the March 1996 SSA decision was 
based.

4.  Following any additional development 
evidence deemed appropriate by the RO, 
the issue currently on appeal should be 
re-adjudicated by the RO based on a de 
novo review of the record.  

If the decision remains adverse to the veteran, he and his 
representative should be furnished a SSOC, and afforded an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for appellate consideration, if 
otherwise in order. The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


